Citation Nr: 0608228	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 2, 2003, for a 
grant of service connection for schizophrenia, on a basis 
other than clear and unmistakable error in prior denials of 
the claim for service connection for this disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979, and from May 4, 1984 to June 19, 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The Board notes that the additional evidence that the veteran 
submitted subsequent to the March 2004 statement of the case 
is not pertinent to his claim.  Regardless, the veteran 
submitted a waiver of RO review of this additional evidence.

The veteran appears to be contending that an earlier 
effective date is warranted for service connection for 
schizophrenia because earlier denials of the claims for 
service connection for this disability were in error.  The RO 
has not addressed whether any prior denials were based on 
clear and unmistakable error.  Therefore, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophrenia in an April 1992 rating decision; the veteran 
was notified of the decision but did not appeal.

2.  In January 1995, the RO informed the veteran that he had 
not submitted new and material evidence, and denied reopening 
his claim for service connection for schizophrenia.  

3.  The veteran did not appeal the January 1995 denial, and 
subsequently a claim to reopen was not received prior to July 
2, 2003.

4.  The new and material evidence warranting reopening of the 
claim included no service records.


CONCLUSION OF LAW

The criteria for an effective date prior to July 2, 2003, for 
a grant of service connection for schizophrenia, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that the veteran was provided notice of the 
requirements for an earlier effective date in the March 2004 
statement of the case.  Although the RO has not specifically 
informed the veteran of the evidence that could be submitted 
or obtained to substantiate the claim, the determinative 
factor in this case is when the veteran's claim to reopen was 
received, a matter that is not in dispute.  In cases such as 
this where the law is dispositive and there is no additional 
evidence that could be obtained to substantiate the claim, no 
further action is required to comply with the notice and duty 
to assist requirements of the VCAA and the implementing 
regulation.  See VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

The veteran contends that he should be awarded an effective 
date back to his original claim for service connection for 
schizophrenia, since he had submitted medical evidence at 
that time showing that he had schizophrenia.

The veteran first applied for VA compensation benefits for 
psychiatric disability in October 1991.  In an April 1992 
rating decision, the RO denied service connection for 
schizophrenia.  The veteran was informed of the adverse 
decision and his right to appeal in correspondence dated in 
May 1992.  He did not file a notice of disagreement with this 
decision.

In November 1994, the veteran again applied for service 
connection for schizophrenia.  In January 1995, the RO 
informed the veteran that his claim had been denied, and 
explained to him that the evidence he submitted was duplicate 
of evidence submitted prior to the April 1992 decision.  He 
did not file a notice of disagreement with this decision.

There was no activity pertaining to his claim for 
compensation for a psychiatric disability between January 
1995 and July 2, 2003.  In fact no documents at all were 
received from the veteran, or from any other source, within 
that time frame.  It was not until July 2, 2003, that the 
veteran submitted an application to reopen his claim for 
service connection for psychiatric disability.  The claim for 
service connection for schizophrenia was reopened and granted 
in a November 2003 rating decision based on evidence other 
than service department records.  Accordingly, the proper 
effective date for the award of service connection is July 2, 
2003, the date of receipt of the veteran's claim to reopen.  
As the evidence simply does not support the claim, the 
benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to July 2, 2003, for a 
grant of service connection for schizophrenia is denied.



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


